In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-20-00217-CV
                                __________________

                  IN RE ETHAN TODD STEWART
__________________________________________________________________

                           Original Proceeding
           435th District Court of Montgomery County, Texas
                      Trial Cause No. 19-06-08032
__________________________________________________________________

                           MEMORANDUM OPINION

      In a petition for a writ of mandamus, Ethan Todd Stewart seeks to compel the

trial court to rule on his challenge to the constitutionality of Chapter 841of the Texas

Health and Safety Code. 1 Generally, trial courts have a ministerial duty to consider

and rule on matters before them within a reasonable time.2 But here, Stewart never

served the petition he filed on the defendant, so the trial court had no duty to consider

his claims challenging the validity of the statute he wanted the court to overturn.


      1
        See generally Tex. Health & Safety Code Ann. §§ 841.001-.153 (West &
Supp. 2019).
      2
        See Eli Lilly & Co. v. Marshall, 829 S.W.2d 157, 158 (Tex. 1992) (orig.
proceeding) (mandamus conditionally granted to compel trial court to conduct a
hearing).
                                       1
      The documents Stewart filed with the petition for mandamus fail to show that

he either requested or obtained service on the State of Texas, the defendant that he

sued.3 Without service of process, the trial court had no ministerial duty to consider

the claims Stewart is complaining about on appeal, the alleged unconstitutionality

of the statute that governs sexually violent predators. 4 For that reason, the trial court

did not abuse its discretion by failing to conduct a hearing on Stewart’s claims.

Because Stewart’s petition for mandamus lacks merit, it is denied.

      PETITION DENIED.

                                                              PER CURIAM



Submitted on October 7, 2020
Opinion Delivered October 8, 2020

Before Kreger, Horton and Johnson, JJ.




      3
        See Tex. R. Civ. P. 99, 106.
      4
        See In re Wigley, No. 14-19-00749-CV, 2019 WL 5078650, at *2 (Tex.
App.—Houston [14th Dist.] Oct. 10, 2019, orig. proceeding) (mem. op.) (Denying
mandamus relief where the relator failed to show that he strictly complied with the
rules governing citation.).
                                        2